                                                               Case 3:18-cv-04865-EMC Document 203 Filed 03/22/19 Page 1 of 2



                                                          1   DEAN S. KRISTY (CSB No. 157646)
                                                              dkristy@fenwick.com
                                                          2   KEVIN P. MUCK (CSB. No. 120918)
                                                              kmuck@fenwick.com
                                                          3   JENNIFER BRETAN (CSB No. 233475)
                                                              jbretan@fenwick.com
                                                          4   FENWICK & WEST LLP
                                                              555 California Street, 12th Floor
                                                          5   San Francisco, CA 94104
                                                              Telephone:     415.875.2300
                                                          6   Facsimile:     415.281.1350

                                                          7   ALISON C. JORDAN (CSB NO. 311081)
                                                              ajordan@fenwick.com
                                                          8   FENWICK & WEST LLP
                                                              801 California Street
                                                          9   Mountain View, CA 94041
                                                              Telephone:     (650) 988-8500
                                                         10   Facsimile:     (650) 938-5200

                                                         11   Attorneys for Defendants Tesla, Inc., Elon Musk,
                                                              Brad W. Buss, Robyn Denholm, Ira Ehrenpreis,
                                                         12   Antonio J. Gracias, James Murdoch, Kimbal
                                                              Musk, and Linda Johnson Rice
F ENWICK & W ES T LLP




                                                         13
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14                               UNITED STATES DISTRICT COURT

                                                         15                             NORTHERN DISTRICT OF CALIFORNIA

                                                         16                                       SAN FRANCISCO DIVISION

                                                         17                                                      Case No.: 3:18-cv-04865-EMC
                                                         18                                                      [PROPOSED] ORDER GRANTING
                                                                                                                 DEFENDANTS’ ADMINISTRATIVE
                                                         19   IN RE TESLA, INC. SECURITIES                       MOTION FOR RELIEF FROM CASE
                                                              LITIGATION                                         SCHEDULE PENDING LEAD
                                                         20                                                      PLAINTIFF PROCEEDINGS IN THE
                                                                                                                 NINTH CIRCUIT
                                                         21
                                                                                                                 Date Action Filed: August 10, 2018
                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                               [PROP.] ORDER GRANTING DEFS.’
                                                               ADMIN MOTION FOR RELIEF FROM                                     Case No.: 3:18-CV-04865-EMC
                                                               CASE SCHEDULE PENDING LEAD PLTF.
                                                               PROCEEDINGS IN NINTH CIRCUIT
                                                                Case 3:18-cv-04865-EMC Document 203 Filed 03/22/19 Page 2 of 2



                                                          1          Having considered defendants’ Administrative Motion for Relief from Case Schedule

                                                          2   Pending Lead Plaintiff Proceedings in the Ninth Circuit, the Court rules as follows:

                                                          3          1.      Defendants’ response to the Consolidated Complaint due March 28, 2019 under

                                                          4                  the current case schedule shall be DEFERRED and all associated deadlines in this

                                                          5                  case are temporarily stayed during the pendency of the lead plaintiff proceedings

                                                          6                  in the Ninth Circuit;

                                                          7          2.      The hearing on defendants’ Motion to Dismiss the Consolidated Complaint

                                                          8                  currently scheduled for June 13, 2019 is hereby VACATED; and

                                                          9          3.      The relevant parties are hereby ORDERED to meet and confer and submit to the

                                                         10                  Court a schedule for resuming proceedings promptly upon a determination by the

                                                         11                  Ninth Circuit on Bridgestone’s petition for writ of mandamus.

                                                         12
F ENWICK & W ES T LLP




                                                         13          IT IS SO ORDERED.
                        LAW
                                      SAN FRA NCI S CO
                         AT
                        ATTO RNEY S




                                                         14           March 22, 2019
                                                               Dated:_________________
                                                                                                                           Hon. Edward M. Chen
                                                         15                                                          United States District Court Judge
                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28
                                                               [PROP.] ORDER GRANTING DEFS.’
                                                               ADMIN MOTION FOR RELIEF FROM                   1                     Case No.: 3:18-CV-04865-EMC
                                                               CASE SCHEDULE PENDING LEAD PLTF.
                                                               PROCEEDINGS IN NINTH CIRCUIT
